              Case 18-14276                    Doc 30            Filed 04/19/19 Entered 04/19/19 13:58:58                 Desc Main
                                                                   Document     Page 1 of 5

                                                               United States Bankruptcy Court
                                                                        District of Massachusetts
            Joan M. Figuereo- Castillo
 In re      Yuridania D. Suero                                                                               Case No.    18-14276
                                                                                    Debtor(s)                Chapter     7


                                              MOTION TO AMEND BANKRUPTCY PETITION
                         VOLUNTARY PETITION AND STATEMENT OF FINANCIAL AFFAIRS
1.          Debtor(s), Joan M. Figuereo- Castillo and Yuridania D. Suero , commenced this case on November 16,
            2018 by filing a voluntary petition for relief under Chapter 7 of Title 11 of the United States Bankruptcy Code.

2.          On or about March 25, 2019 debtors discovered that their Petition and following information had been
            inadvertently omitted from his/her/their Petition:

 Schedule(s) Affected:                                                               Change(s):
 Voluntary Petition                                                                    Amended the nature of the debt primarily business
 Statement of Financial Affiars                                                        Amended earnings statement of debtors



WHEREFORE, Debtors pray for an Order to Amend their Bankruptcy Petition to reflect the above-mentioned changes
and for such additional or alternative relief as may be just and proper.

 Dated:        April 19, 2019                                                             /s/ Theodore W. Beauparlant
                                                                                          Attorney Theodore W. Beauparlant for Debtors
                                                                                          25 Washington Square
                                                                                          Haverhill, MA 01830
                                                                                          BeauparlantLaw@aol.com
                                                                                          Tel. 978-521-4477




                                                                                ORDER
The motion of the above-named debtor(s),                             Joan M. Figuereo- Castillo and Yuridania D. Suero   , to amend their
Bankruptcy Petition is sustained.

It is hereby ORDERED and DECREED that the Debtor's(s') Bankruptcy Petition is amended to reflect the following
changes:

 Amendment(s) to Petition:




 Dated:
                                                                                          U.S. BANKRUPTCY JUDGE




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 18-14276                    Doc 30            Filed 04/19/19 Entered 04/19/19 13:58:58       Desc Main
                                                                   Document     Page 2 of 5

                                                               United States Bankruptcy Court
                                                                        District of Massachusetts
            Joan M. Figuereo- Castillo
 In re      Yuridania D. Suero                                                                      Case No.   18-14276
                                                                                   Debtor(s)        Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on April 19, 2019, a copy of Amended Statement of Financial Affairs, Amended Voluntary
Petition and Motion to Amend the same served electronically or by regular United States mail to all interested
parties, the Trustee and all creditors listed below.

 Amex
 Aquilino Romero
 Attorney Michael G. Gibson
 Barclays Bank Delaware
 Bby/cbna
 Capital One
 Capital One
 Capital One
 Citi
 Comcast
 Comenity Bank/express
 Comenitybank/kay
 Comenitybank/victoria
 Credit One Bank Na
 Digital Fed Credit Uni
 Discover Fin Svcs Llc
 Discover Fin Svcs Llc
 Eddie J. Marquez
 Greenbox Capital
 Law Offices of Sprechman & Fisher, P.A.
 MBF Leasing LLC
 National Grid
 Navigant Credit Union
 Navigant Credit Union
 Nextgear Capital, Inc.
 Phil Smith
 Platinum Cars
 Shamrock Finance
 Syncb/amazon
 Syncb/ashley Homestore
 Syncb/hannosh
 Syncb/tjx Cos
 Thd/cbna
 United Auto Credit
 Westlake Financial Services
 Worker's Credit Union
 Workers Credit Union
 Workers Credit Union
 Workers Credit Union
 Workers Credit Union
Amex
P.o. Box 981537
El Paso, TX 79998

Aquilino Romero
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
              Case 18-14276                    Doc 30            Filed 04/19/19 Entered 04/19/19 13:58:58   Desc Main
                                                                   Document     Page 3 of 5

c/o Attorney John P. Carr
PO Box 161
Cohasset, MA 02025

Attorney Michael G. Gibson
1320 City Center Drive, Suite 100
Carmel, IN 46032

Barclays Bank Delaware
Po Box 8803
Wilmington, DE 19899

Bby/cbna
50 Northwest Point Road
Elk Grove Village, IL 60007

Capital One
15000 Capital One Dr
Richmond, VA 23238

Citi
Po Box 6241
Sioux Falls, SD 57117

Comcast
PO Box 1577
Newark, NJ 07101

Comenity Bank/express
Po Box 182789
Columbus, OH 43218

Comenitybank/kay
3100 Easton Square Pl
Columbus, OH 43219

Comenitybank/victoria
Po Box 182789
Columbus, OH 43218

Credit One Bank Na
Po Box 98872
Las Vegas, NV 89193

Digital Fed Credit Uni
220 Donald Lynch Blvd
Marlborough, MA 01752

Discover Fin Svcs Llc
Po Box 15316
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
              Case 18-14276                    Doc 30            Filed 04/19/19 Entered 04/19/19 13:58:58   Desc Main
                                                                   Document     Page 4 of 5

Wilmington, DE 19850

Eddie J. Marquez
83 Aiken Avenue
Lowell, MA 01850

Greenbox Capital
111 Miami Gardens Dr. Suite 316
Miami, FL 33169

Law Offices of Sprechman & Fisher, P.A.
2775 Sunny Isles Boulevard
Suite 100
North Miami Beach, FL 33160

MBF Leasing LLC
419 East Main Street Suite 102
Middletown, NY 10940

National Grid
PO Box 11737
Newark, NJ 07101

Navigant Credit Union
1005 Douglas Pike
Smithfield, RI 02917

Nextgear Capital, Inc.
1320 City Center Drive
Suite 100
Carmel, IN 46032

Phil Smith
PS Cars Sales
103 Tyngsboro Road
North Chelmsford, MA 01863

Platinum Cars
1582 Middlesex Street
Lowell, MA 01851

Shamrock Finance
116 Topsfield Road
Wenham, MA 01984

Syncb/amazon
Po Box 965015
Orlando, FL 32896

Syncb/ashley Homestore
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
              Case 18-14276                    Doc 30            Filed 04/19/19 Entered 04/19/19 13:58:58    Desc Main
                                                                   Document     Page 5 of 5

950 Forrer Blvd
Kettering, OH 45420

Syncb/hannosh
C/o Po Box 965036
Orlando, FL 32896

Syncb/tjx Cos
Po Box 965015
Orlando, FL 32896

Thd/cbna
Po Box 6497
Sioux Falls, SD 57117

United Auto Credit
1071 Camelback Suite 100
Newport Beach, CA 92660

Westlake Financial Services
PO Box 54807
Los Angeles, CA 90054

Worker's Credit Union
PO Box 8207
Fitchburg, MA 01420

Workers Credit Union
815 Main St
Fitchburg, MA 01420



                                                                            /s/ Theodore W. Beauparlant
                                                                            Theodore W. Beauparlant 553763
                                                                            Beauparlant Law Offices
                                                                            25 Washington Square
                                                                            Haverhill, MA 01830
                                                                            9785214477Fax:9785216925
                                                                            beauparlantlaw@aol.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
